Exhibit 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

Addendum and Amendment to the Agreement Governing Acceptance of the American
Express Card by Air lines

This Addendum and Amendment, effective June 24th, 2011, supplements and amends
the Terms and Conditions for Worldwide Acceptance of the American Express Card
by Airlines dated September 4, 1998 (together with all amendments, supplements
and addenda thereto, the “Agreement”) by and between Spirit Airlines, Inc.
(“Spirit”, “Carrier”, “you”, and “yours”) and American Express Travel Related
Services Company, Inc. (“Amex” , “we”, “us”, and “our”).

*****

WHEREAS, Spirit and Amex wish to further clarify each parties respective rights
and obligations *****;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration received, the parties agree to the following terms governing *****
the amendment of the Agreement:

1. The following shall be inserted as new terms in the Glossary:

*****

“EBITDA Margin”: for any period, the sum, (determined on a consolidated basis
without duplication in accordance with GAAP), of the following: (a) operating
income (including income or loss attributable to equity affiliates), but
calculated before (b) taxes, interest expense (net of capitalized interest and
interest income), extraordinary items, cumulative effect of accounting changes,
minority interest and special charges) for such period, plus (c) depreciation
and amortization (to the extent deducted in determining operating income) for
such period divided by total operating revenue in accordance with GAAP.

*****

 

*****     Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

“Gross Exposure” means the full amount of charges submitted by you for goods
and/or services not yet received or disputed by Cardmembers, including and
without limitation: (i) the full amount of Charges for unflown tickets for
domestic and foreign future air travel and related services (“Future
Liability”); (ii) the full amount of Charges for unflown tickets for domestic
and foreign air travel and unused related services when the itinerary is
partially completed (“Stranded Liability”); (iii) the full amount of Charges for
unflown or unused air travel and related services past the first scheduled
travel date (“Past Liability”); and (iv) the full amount of Credits due to
Cardmembers and amounts of Charges disputed by Cardmembers or otherwise subject
to Amex’s rights to Full Recourse under the Agreement.

“LTM Operating Expenses” means the total last 12 months operating expenses as in
accordance with GAAP excluding depreciation and amortization, impairment charges
and other non-cash charges.

“Material Adverse Change” means ***** that an adverse change has been suffered
by your business or the airline industry which materially increases Amex’s risk
of loss under the Agreement.

“Merchant Acquirer” means any Person that has entered into a Merchant Acquirer
Agreement with you.

“Merchant Acquirer Agreement” means any arrangement between you and a Merchant
Acquirer for the acceptance and/or processing of other payment methods.

*****

*****

“Pipeline” means the aggregate amount of Charges submitted by Carrier for which
payment is not yet due under Carrier’s applicable Speed of Pay.

 

*****     Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

“Short-Term Investments” means:

 

  i. obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;

 

  ii. direct obligations of state and local government entities in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from the S&P or A3 (or the
equivalent thereof) from Moody’s;

 

  iii. obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States of America), including, without
limitation, bills, notes, bonds, debentures, and mortgage-backed securities, in
each case maturing within one year from the date of acquisition thereof and
which have a rating of at least A- (or the equivalent thereof) from S&P or A-3
(or the equivalent thereof) from Moody’s;

 

  iv. investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;

 

  v. investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States of America or by any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250,000,000 and which has a long term unsecured debt rating of at
least A from S&P and A2 from Moody’s (or is the principal banking Subsidiary of
a bank holding company that has such ratings);

 

  vi. fully collateralized repurchase agreements with a term of not more than
six (6) months for underlying securities that would otherwise be eligible for
investment;

 

*****     Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

  vii. Investments of money in an investment company organized under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in (i) through
(vi) above. This could include, but not be limited to, money market funds or
short-term and intermediate bonds funds;

 

  viii. Money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA (or the
equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000; and

 

  ix. Investments, in accordance with investment policies approved by the board
of directors of Spirit, in the ordinary course of business classified as a
current asset according to GAAP.

*****

 

*****     Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------

*****

“Unrestricted Cash”: means as of any calendar month end, cash, cash equivalents
and Short-Term Investments according to GAAP, not subject to any lien or other
restriction and not an amount available to be borrowed under any line of credit.

2. Sections 9.A of the Agreement will be deleted in their entirety and replaced
with the following:

“*****

 

*****     Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------

***** .”

3. *****

4. The reference to “25 days” in Section 6 (“Full Recourse”) of the Agreement is
deleted and replaced with “twenty (20) days”.

5. The reference to “25 days” in subsections 9.A (“Responding to Inquiries”) and
9.B (“Cardmember Rights under Law”) of Schedule II to the Agreement are deleted
and replaced with “twenty (20) days”.

6. The following provision is added to Section 5 of Schedule II to the Agreement
as subparagraph F.:

“F. Amex need not accept any non-compliant Authorization or Transmission (or
both) and Amex has the right to assess noncompliance fees for non-compliant
Authorizations or Transmissions (or both) that Amex does accept. Amex reserves
the right to modify the Specifications or requirements of Amex’s local operating
centers (or both).”

7. All other terms and conditions of the Agreement shall remain in effect except
as expressly modified herein or in another writing signed by both parties.
Capitalized terms shall have the same meaning as set forth in the Agreement.

8. This Amendment shall be governed by and construed under the laws of the State
of New York excluding its conflicts of laws rules.

 

*****     Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------

9. Provisions contained in this Addendum and Amendment shall prevail in case of
conflict over the terms of the Agreement.

10. This Addendum and Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

Intending to be legally bound, the parties have executed this Amendment as of
the date set forth above.

 

SPIRIT AIRLINES, INC.    

AMERICAN EXPRESS TRAVEL

RELATED SERVICES COMPANY, INC.

By:  

/s/ David Bradford

    By:  

/s/ Eric Dollman

Name:  

David Bradford

    Name:  

Eric Dollman

Title:  

VP Treasurer

    Title:  

Vice President

 

*****     Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------

Attachment 1

FINANCIAL COVENANT CERTIFICATE

This Financial Covenant Certificate is being submitted pursuant to the
Agreement. The undersigned, being [describe title] of Spirit Airlines, hereby
certifies that, to the best of his/her knowledge after reasonable investigation
as of the date of this Certificate the following are true and correct and were
compiled from the books and records of Spirit Airlines in accordance with the
terms of the Agreement.

*****

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

Dated:                            SPIRIT AIRLINES, INC.   By:  

 

  Name:  

 

  Title:  

 

Submit to: Amex.Airline@aexp.com

 

*****     Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

8